Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I-VIII: Each one of Figures 6-13, i.e., Figure 6, or 7, or 8, or 9, or 10, or 11, or 12, or 13 directed to different embodiments of combustor dome assembly.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species.  Species I, has a mutually exclusive characteristic of having a spring, within a fuel-air mixer pocket, and being positioned between the fuel-air mixer and the CMC deflector.  Species II, has a mutually exclusive characteristic of having no spring positioned between the fuel-air mixer and the CMC deflector.  Species III, has a mutually exclusive characteristic of having a spring be positioned between the fuel-air mixer and the CMC deflector, but the spring is not within a fuel-air mixer pocket. Species IV, has a mutually exclusive characteristic of having flange be disposed between a shoulder of the fuel-air mixer and a shoulder of the seal plate.  Species V, has a mutually exclusive characteristic of the CMC deflector having a pocket for receipt of the spring. Species VI, has a mutually exclusive characteristic of the flare cone having ramp portion with a groove about its outer perimeter, and the fuel-air mixer including an arm with a flange at its aft end.  Species VII, has a mutually exclusive characteristic of the cup having a pocket for receipt of the spring.  Species VIII, has a mutually exclusive characteristic of an aperture that is defined in each of the arm of the fuel-air mixer and the cup of the CMC deflector, and the apertures receive a pin extending through them.
In addition, these species are not obvious variants of each other based on the current record, see the List of Figures in the Specification.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because species have substantially divergent structure and would require a materially diverging search creating a serious burden on the Examiner. See MPEP § 808.02C.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Ms. Heidi Hood on 09/28/2020 a provisional election was made without traverse to prosecute the invention of Species II, Figure 7, claims 8-9, 11, 13-14 and 20-31.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10 and 12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a Claims 28 and 30-32 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 8-14 and 20-32 are pending.  Claims 8-9, 11, 13-14, 20-27, and 29 are examined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Heidi Hood on 09/30/2020.
The application has been amended as follows: 
Claim 10.	Previously withdrawn without traverse is hereby Canceled
Claim 12.	Previously withdrawn without traverse is hereby Canceled
Claim 13.	The combustor dome assembly of claim 8, wherein the CMC deflector includes a cup extending forward through the opening in the combustor dome, wherein the cup defines one or more bayonets, wherein the fuel-air mixer defines a groove about an outer perimeter of the fuel-air mixer, and wherein the one or more bayonets are received in the groove.
Claim 21.	A combustor dome assembly having a forward side and an aft side, the combustor dome assembly comprising:
a combustor dome defining an opening;

a fuel-air mixer positioned adjacent the combustor dome on the forward side of the combustor dome assembly,
wherein a spring is positioned between the fuel-air mixer and the CMC deflector to hold the CMC deflector in place with respect to the combustor dome, and 
wherein a forward end of the CMC deflector body flares radially inward to form a flare cone,
and
wherein the flare cone extends adjacent an aft end of the fuel-air mixer.
Claims 28 and 30-32	are canceled.

For clarity it is hereby repeated that claims 10, 12, 28, 30-32 have been canceled.  Claims 1-7 and 15-19 have been previously canceled by attorney amendment. 

Allowable Subject Matter
Claims 8-9, 11, 13-14, 20-27, and 29 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art of record does not teach in combinations with the all other limitations of the independent claims a spring positioned between the fuel-air mixer and the CMC deflector.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408)918-7635.  The examiner can normally be reached on Monday - Friday 7am - 3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACEK LISOWSKI/Examiner, Art Unit 3741 

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741